        Case 3:19-cr-00008-VLB Document 227 Filed 09/09/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       CRIMINAL NO. 3:19-CR-8 (VLB)

               v.

LILIBETH PEREZ                                 September 9, 2020

                     MEMORANDUM IN AID OF SENTENCING

      From December 2017 through December 2018, Jonell Bonilla, and his co-

conspirators, including the defendant, operated a “card-cracking” scheme.

Primarily through social media, but also through word of mouth, the defendant

along with her codefendants, including Bonilla, recruited account holders to

provide the defendants access to account holders’ bank accounts.            Once the

coconspirators had access, they deposited fraudulent and fictitious checks into

the account and withdrew cash before the bank identified the deposited check as

fraudulent. The Government has been able to identify 5 fraudulent check deposits

attributable to the defendant, for which the total loss amount is $16,434.31. A more

detailed overview of this scheme is included in the PSR as well as the

Government’s sentencing memorandum as to Bonilla. See Doc. No. 220.

      The Government agrees with the Guidelines calculation set out in the PSR.

The defendant’s total offense level is 9. PSR ¶ 37. With a criminal history category

of I, PSR ¶ 41, the imprisonment range is 4 to 10 months, ¶ PSR ¶ 76.

      Restitution as set out in the plea agreement is as follows:

            In addition to the other penalties provided by law, the
            Court also order that the defendant make restitution
            under 18 U.S.C. § 3663A, and the Government reserves
            its right to seek restitution on behalf of victims consistent
                                           1
        Case 3:19-cr-00008-VLB Document 227 Filed 09/09/20 Page 2 of 3




             with the provisions of § 3663A The scope and effect of the
             order of restitution are set forth in the attached Rider
             Concerning Restitution.         Restitution is payable
             immediately unless otherwise ordered by the Court.

      The amount of restitution the Court is required to order per 18 U.S.C. § 3663A

is $16,434.31 as described in paragraph 86 of the PSR.

      Based on the offense conduct, the PSR, as well as the record as a whole, the

Government respectfully requests a sentence sufficient, but not greater than

necessary, to comply with the purposes of a criminal sanction.1 See 18 U.S.C.

§ 3553(a).

                                      Respectfully submitted,

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY

                                             /s/
                                      JOHN T. PIERPONT, JR.
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar No. phv07973
                                      157 Church Street, 25th Floor
                                      New Haven, Connecticut 06510
                                      Tel: (203) 821-3735
                                      John.Pierpont@usdoj.gov




1
 Of note, the defendant has had difficulty while on pretrial supervision. See PSR
¶¶ 5-10. The Government respectfully requests that the Court impress upon the
defendant the importance of complying with any and all conditions the Court
imposes as a part of her sentence.
                                         2
        Case 3:19-cr-00008-VLB Document 227 Filed 09/09/20 Page 3 of 3




                                   CERTIFICATION

      I hereby certify that on September 9, 2020, a copy of the foregoing was filed

electronically with the court and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                              /s/
                                         JOHN T. PIERPONT, JR.
                                         ASSISTANT UNITED STATES ATTORNEY




                                            3
